JONES, JUDGE:
The only allegations in the notice of claim filed in this case are that the amount of the claim is $165.00; “The side of the house owned by Rhea Rae McCoy was damaged by a piece of steel from a tractor of the W. Va. State Penitentiary. Penitentiary has had worker look at damage.”; and that claim forms were sent by the claimant to Insurance Company of North America. A sworn statement of proof of loss filed with the notice of claim describes the cause and origin of the loss as follows: “Side on house damaged by a tractor of West Virginia State Penitentiary which was mowing on adjoining lot.” While no formal assignment of this claim was presented, it appears that the beneficial owner of the claim is Insurance Company of North America.
At the hearing of this case, counsel for claimant presented a recorded telephone conversation wherein the claimant answered questions concerning the damage to her property. Thereupon, counsel for the respondent stated that the employees of the respondent at the State Penitentiary had no knowledge of the matter, and the hearing was concluded.
The unsworn statement of the claimant will not be considered as evidence in this case, and nothing further having been offered in support of the claim, the same is hereby disallowed.